Citation Nr: 1329486	
Decision Date: 09/13/13    Archive Date: 09/20/13

DOCKET NO.  08-07 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disorder.

2.  Entitlement to service connection for migraine 
headaches. 

3.  Entitlement to service connection for hypertension. 

4.  Entitlement to service connection for bilateral hearing 
loss.


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from 
April 1975 to August 1977.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2007 rating decision by the Honolulu, Hawaii, Department of 
Veterans Affairs (VA) Regional Office (RO).  In July 2010, 
the Veteran failed to appear for a Travel Board hearing 
scheduled at his request.  The case was previously before 
the Board in August 2010, January 2012 and April 2013, when 
it was remanded for additional development.

[This appeal is processed using VA's paperless claims 
processing system.   Any future consideration of the case 
should take into consideration the existence of the 
electronic record.]


FINDINGS OF FACT

1.  The Veteran's right ankle sprain in service was acute 
and transitory, and resolved; a chronic right ankle 
disability was not manifested in service; and a current 
right ankle disability is not shown.

2.  A chronic headache disorder was not manifested in 
service, and a current such disability is not shown.   

3.  The Veteran was on medical hold for blood pressure check 
on service enlistment; essential hypertension was not 
manifested in service or in the first year following the 
Veteran's discharge from active duty, and the preponderance 
of the evidence is against a finding that his current 
hypertension is related to an event, injury, or disease in 
service.

4.  A hearing loss disability of either ear was not 
manifested in service; sensorineural hearing loss (SNHL) was 
not manifested in the first postservice year; and there is 
no competent (medical) evidence that the Veteran's current 
hearing loss disability is related to an event, injury, or 
disease in service.
CONCLUSIONS OF LAW

1.  Service connection for a right ankle disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.326, 3.655 (2012).

2.  Service connection for a chronic headache disorder is 
not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.326, 3.655 (2012).

3.  Service connection for hypertension is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.326, 3.655 
(2012).

4.  Service connection for bilateral hearing loss disability 
is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.326, 3.385, 3.655 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or 
lay evidence, not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim: 1) 
veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

The Veteran was advised of VA's duties to notify and assist 
in the development of his claim prior to its initial 
adjudication.  Letters in June 2006 (for the claims of 
service connection for a right ankle disability, migraine 
headaches, and bilateral hearing loss) and September 2006 
(as to service connection for hypertension) explained the 
evidence necessary to substantiate the claims, the evidence 
VA was responsible for providing, and the evidence he was 
responsible for providing, and informed him of disability 
rating and effective date criteria.  A September 2010 letter 
also advised the Veteran of the consequences of a failure to 
report for a scheduled VA medical examination without good 
cause.  See 38 C.F.R. § 3.655.  The claims were thereafter 
readjudicated (See November 2011, October 2012, and June 
2013 supplemental statements of the case (SSOC)).  It is not 
alleged that notice in these matters was less than adequate. 

The Veteran's pertinent service treatment records (STRs) and 
postservice treatment records have been secured.  Pursuant 
to the August 2010 Board remand, the Veteran was scheduled 
for VA examinations to secure nexus opinions in connection 
with his claims.  The Veteran acknowledged notice of the 
scheduled examinations, but then failed (without giving 
cause) to report; in a November 2012 response to the October 
2012 SSOC, he reiterated that his military records support 
his claim).  Obviously, without his cooperation the further 
development necessary to secure the opinions is not 
possible.  VA's duty to assist the Veteran is met.

Legal Criteria, Factual Background and Analysis 

Initially, the Board notes that it has reviewed all of the 
evidence of record, with an emphasis on the evidence 
relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every 
piece of evidence of record.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will 
summarize the relevant evidence as appropriate, and the 
Board's analysis will focus specifically on what the 
evidence shows, or fails to show, as to the claims.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection also may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) evidence of a current 
disability; (2) evidence of incurrence or aggravation of a 
disease or injury in service; and (3) evidence of a causal 
connection between the disease or injury in service and the 
current disability.  See Shedden v. Principi, 381 F.3d 1163 
(Fed. Cir. 2004).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and an evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).  In the absence of proof of a current 
disability, there is no valid claim of service connection.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).

Certain chronic disabilities (to include hypertension and 
organic diseases of the nervous system - such as 
sensorineural hearing loss (SNHL)) may be service-connected 
on a presumptive basis if manifested in a specified period 
of time following a veteran's discharge from active duty 
(one year for organic diseases of the nervous system and 
hypertension).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  However, lay evidence may be 
competent evidence to establish incurrence.  See Davidson v. 
Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (e.g., a broken leg), (2) the layperson 
is reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  Competent medical evidence 
is needed where the determinative question is one requiring 
medical knowledge.  Id.  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  It may also mean statements conveying sound 
medical principles found in medical treatises, and may 
include statements in authoritative writings, such as 
medical and scientific articles and research reports.  
38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training, or experience.  Lay evidence is 
competent if it is provided by a person who has knowledge of 
facts or circumstances and conveys matters that can be 
observed and described by a layperson.  38 C.F.R. 
§ 3.159(a)(2).

When there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Right Ankle and Migraine Headaches

In his March 2007 notice of disagreement, the Veteran stated 
that migraine headaches and a right ankle disability were 
manifest while he was on active duty and have continued to 
bother him.  In his March 2008 substantive appeal, he 
recalled experiencing headaches from  "smelling gas from the 
planes" while serving aboard the USS Enterprise.  

The Veteran's STRs show that during service he was seen for 
a right ankle sprain in June 1976 and for a headache in 
November 1976.  His lower extremities and neurological 
system were normal on clinical evaluation on July 1977 
service separation examination.  

The earliest postservice medical evidence of record is in VA 
and private treatment reports dated in 2006.  The Veteran 
has not authorized VA to obtain private treatment records, 
or indicated that he received VA treatment, prior to 2006.  
[In February 2012, in response to VA request for treatment 
records in connection with his claims, the Veteran stated 
that he had "decided to give [VA] most of [his] LBJ medical 
records from 2006 to the present time."]  

Treatment records from LBJ Tropical Medical Center (LBJ), 
dated from February 2006 to January 2012, note a history of 
gouty arthritis, right ankle X-ray report showing "no 
pathology" (November 2006), a notation of right foot 
swelling and pain (November 2008), and headache complaints.  

A March 2007 letter from I. Saleapaga, M.D., the Veteran's 
physician at LBJ, states that the Veteran has "service 
connected" migraine headaches and stutus post right ankle 
injury.  Dr. Saleapaga noted that the Veteran had 
"intermittent attacks of headaches," received treatment for 
headaches and has right ankle pain with full range of 
motion.  Dr. Saleapaga also noted that a right ankle X-ray 
and a computed tomography (CT) scan of the brain were 
negative.  The impression was history of migraine headaches 
and history status post injury right ankle; a diagnosis of a 
current right ankle or migraine headache disability was not 
given.  In a March 2013 statement, in pertinent part, Dr. 
Saleapaga noted that the Veteran had gout. 

November 2007 VA treatment records note the Veteran's 
complaint of headaches (which often throb) over the top of 
his head, and that he has a history of gout and 
hyperuricemia.  A May 2012 VA treatment report notes that 
the Veteran was last seen in November 2007.

The Veteran was scheduled for a January 2011 VA examination, 
for which he failed (without explanation) to report.  

The threshold requirement that must be met in order to 
establish a claim for service connection is that there must 
be competent evidence (a medical diagnosis) of a current 
disability (or one that existed on or after the date of 
application for service connection).  See McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007).  

The Board acknowledges the Veteran's complaints of headache 
and right ankle pain; recognizes that he is competent to 
testify as to observable symptoms, like pain; and finds no 
reason to question the credibility of his lay accounts of 
pain.  38 C.F.R. § 3.159(a)(2); see also Layno v. Brown, 6 
Vet. App. 465, 471 (1994).  However, pain alone, without a 
diagnosed or underlying malady or condition is not a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in 
part, vacated and remanded in part on other grounds, 259 
F.3d 1356 (Fed. Cir. 2001).  

The Veteran has not provided any competent (medical) 
evidence that a chronic right ankle or headache disability 
was diagnosed at any time during the pendency of this 
claim/appeal.  Records from a private provider he has 
submitted note only a history of such disabilities, and do 
not show current findings or diagnosis of such disabilities.   
Significantly, whether there is underlying pathology to 
account for symptoms of right ankle pain and whether 
complaints of headaches represent a current chronic headache 
disability are not question that can be resolved by mere lay 
observation alone; they require medical expertise (and may 
require diagnostic studies).  The Veteran is a layperson 
with no medical training; he does not cite to any medical 
texts or treatises to support a self-diagnosis.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) 
(Whether lay evidence is competent and sufficient in a 
particular case is a fact issue to be addressed by the Board 
rather than a legal issue to be addressed by the Veterans' 
Court); see also Davidson, 581 F.3d at 1316.

The Board sought (by August 2010 remand for a VA 
examination) to assist the Veteran in establishing he has 
current chronic right ankle and headache disabilities.  
However, he failed (without giving cause) to report for such 
examination on the scheduled date.  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991) (VA's duty to assist a Veteran in 
developing the facts and evidence pertinent to his claim is 
not a one-way street).  A governing regulation (38 C.F.R. 
§ 3.655) provides that when a claimant fails [without good 
cause] to report for an examination scheduled in conjunction 
with a claim for entitlement or continued entitlement to a 
benefit, and such benefit cannot be established or confirmed 
without a current VA examination or reexamination, the claim 
shall be rated based on the evidence of record.  A claimant 
failing to report for a scheduled examination must show good 
cause for not doing so.  See 38 C.F.R. § 3.655; see also 
Engelke v. Gober, 10 Vet. App. 396, 399 (1997). 

In the absence of any competent evidence showing that the 
Veteran has a chronic right ankle disability or migraine 
headaches, he has not presented a valid claim of service 
connection for such disabilities.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  Accordingly, the appeal as to 
the claims of service connection for a right ankle 
disability and migraine headaches must be denied.

Hypertension 

For VA purposes, the term hypertension means that the 
diastolic blood pressure is predominantly 90 mm. 
(millimeters of mercury) or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm.  Hypertension or isolated 
systolic hypertension must be confirmed by readings taken 
two or more times on at least three different days.  
38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).

The Veteran's STRs show that he did not report a history of 
high or low blood pressure on his January 1975 enlistment 
examination; his heart and vascular system were normal on 
clinical evaluation.  Although he was on medical hold for 
blood pressure check, on April 1975 physical inspection, his 
blood pressure average was 130/80, ncd (not considered 
disabling) and he was found "fit" for military service.  
Elevated blood pressure readings and/or hypertension were 
not noted during service.  On July 1977 separation 
examination, the Veteran's heart and vascular system were 
normal on clinical evaluation and his blood pressure was 
114/72.

The earliest postservice medical evidence of record consists 
of VA and private treatment reports dated from 2006.  The 
Veteran has not authorized VA to obtain records of private 
treatment prior to 2006 or identified any VA treatment prior 
to. 2006  [In February 2012, in response to VA's request for 
treatment records in connection with his claims, the Veteran 
stated that he had "decided to give [VA] most of [his] LBJ 
medical records from 2006 to the present time."]  

VA and LBJ treatment records, dated from February 2006 to 
January 2012, show diagnoses of hypertension and 
hypertensive cardiovascular disease, not controlled.  A 
November 2007 VA treatment report notes that the Veteran had 
"been diagnosed with hypertension for several years."

A March 2007 letter from Dr. Saleapaga states that the 
Veteran has "service connected" hypertension" and was seen 
in the Internal Medicine Clinic for hypertension.  In a 
March 2013 statement, in pertinent part, Dr. Saleapaga noted 
that the Veteran had a "history of service connected 
hypertension since April 14, 1975.  (See outpatient visit 
record while in active duty.)"

The Veteran was scheduled for a January 2011 VA examination, 
for which he failed to report (without explanation).  

It is not in dispute that the Veteran receives treatment 
for, and has a diagnosis of, hypertension.  His STRs show 
that at service entrance he was placed on medical hold for 
blood pressure check (suggesting he may have had some 
elevated blood pressure readings); however, he was found fit 
for military service (and hypertension was not diagnosed).  
Furthermore, on service separation examination, his heart 
and vascular system were normal on clinical evaluation.  
There is no evidence that hypertension was manifested in 
service or during the first postservice year.  The earliest 
clinical record showing that the Veteran had hypertension is 
dated in 2006, (some 29 years after his retirement from 
service), although hypertension may have been diagnosed 
prior to 2006 (he has not authorized release of pre-2006 
private treatment records to VA).  Consequently, service 
connection for hypertension on the basis that it was became 
manifest in service and persisted, or on a chronic disease 
presumptive basis (under 38 U.S.C.A. § 1112) is not 
warranted. 
What remains for consideration is whether or not in the 
absence of a diagnosis in service and/or postservice 
continuity of symptoms, the Veteran's hypertension may 
nonetheless somehow otherwise be related to his service.  
Although Dr. Saleapaga has opined that the Veteran has had 
hypertension since April 14, 1975, citing to the April 1975 
medical hold on enlistment; he provides no further 
explanation of rationale for this opinion.  Although the 
opinion is by a medical professional competent to provide 
it, the Board finds it to be of less than persuasive 
probative value because, by itself, it is conclusory and 
does not include any explanation of rationale.  See Stefl v. 
Nicholson, 21 Vet. App. 120, 123 (2007).  Further, as the 
April 1975 STR does not show a finding of hypertension, Dr. 
Saleapaga's opinion appears to be based on an inaccurate 
factual premise and lacks probative value.  See Reonal v. 
Brown, 5 Vet. App. 458, 460-61 (1993) (holding a medical 
opinion based on incorrect factual premise is not 
probative).  

As is noted above, the Board sought (by August 2010 remand 
for a VA examination) to assist the Veteran in establishing 
the etiology of his current hypertension.  However, he 
failed (without giving cause) to report for such examination 
on the scheduled date.  A governing regulation provides that 
when (as here) a veteran fails to report for an examination 
scheduled in connection with an original compensation claim, 
the claim will be decided based on the evidence of record.  
38 C.F.R. § 3.655.  As such evidence does not show that 
there is a nexus between any current hypertension and the 
Veteran's service, the evidence is inadequate to 
substantiate his claim. 

Significantly, the matter of a nexus between current 
hypertension and remote service is a medical question.  
Hypertension is not a disability capable of lay observation; 
its presence is established by diagnostic measurements.  The 
Veteran's own statements relating his current hypertension 
to service are not competent evidence in the matter.  He is 
a layperson with no medical training; does not cite to any 
medical texts or treatises that support his theory of 
causation; has not submitted any supporting medical opinion; 
and does not offer any explanation of rationale (other than 
to note that he was placed on medical hold for blood 
pressure check [on entry] in service (a fact not in 
dispute)).  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007.  
In light of the foregoing, the preponderance of the evidence 
is against this claim, therefore the benefit of the doubt 
doctrine does not apply.  The claim must be denied.

Bilateral Hearing Loss

Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by VA, impaired 
hearing is considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

The Court has also held that the regulation does not 
necessarily preclude service connection for hearing loss 
that first met the regulation's requirements after service.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a 
claimant who seeks to establish service connection for a 
hearing disability must show, as is required in any claim of 
service connection, that a current hearing disability is the 
result of an injury or disease incurred in service.

The Veteran served on board the USS Enterprise, and has 
reported exposure to noise trauma working on aircraft on the 
flight deck.  His DD Form 214 shows he served aboard the USS 
Enterprise and his military occupational specialty (MOS) was 
"air transportations occupations."  The Board finds his 
account of noise exposure in service to be credible.  

The Veteran's STRs show that the audiometry on enlistment 
found that puretone thresholds, in decibels, were:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
10
LEFT
10
10
10
10
5
The Veteran's ears were normal on clinical evaluation on 
July 1977 service separation examination.  Whispered voice 
testing found 15/15 (normal) hearing acuity; audiometry was 
not available; an audiogram was recommended.  

Postservice medical evidence of record consists of VA and 
private treatment reports dated from 2006.  The Veteran has 
not authorized VA to obtain prior private treatment records 
(or indicated that he received VA treatment prior to 2006).  
[In February 2012, in response to a VA request for treatment 
records in connection with his claims, the Veteran stated 
that he had "decided to give [VA] most of [his] LBJ medical 
records from 2006 to the present time."]  

The initial postservice finding of hearing loss was on March 
2007 audiometry at LBJ (presented in chart form, not 
converted to numerical values) and shows a diagnosis of 
sensorineural hearing loss bilaterally.  Subsequent VA and 
LBJ treatment records also show findings of bilateral 
hearing loss.  

In a March 2007 letter, Dr. Saleapaga stated that "audiogram 
showed bilateral sensory-neural loss," hearing loss is 
"service connected," and described it as "significant."  

On July 2009 VA examination, it was noted that the Veteran's 
claims file was reviewed.  Puretone thresholds, in decibels, 
were:  




HERTZ



500
1000
2000
3000
4000
RIGHT
75
90
95
105
100
LEFT
85
85
95
100
95

Speech audiometry revealed speech recognition ability of 48 
percent in the right ear and 56 percent in the left ear.  
The examiner indicated that the reliability of audiometric 
testing was poor, even following repeated reinstruction; 
noted that audiometry results were inappropriate for rating 
purposes; and stated that in light of these factors an 
opinion regarding the etiology of the Veteran's hearing loss 
could not be given.  
Pursuant to the Board's August 2010 remand (which noted that 
the July 2009 VA examination report did not provide adequate 
explanation as to whether the inability to obtain accurate 
audiometry findings was due solely to lack of co-operation 
or malingering or to inadequacy of the process and Board 
found that follow-up was necessary), the Veteran was 
scheduled for another VA audiological evaluation (with 
audiometry) in January 2011.  He failed (without giving 
cause) to report.

It is not in dispute that the Veteran has a bilateral 
hearing loss disability as defined in 38 C.F.R. § 3.385, as 
such was shown on July 2009 VA audiometry.  As was noted 
above, based on his duties in service, it may also 
reasonably be conceded that the Veteran was exposed to 
hazardous levels of noise in service.  What remains 
necessary to establish service connection for his bilateral 
hearing loss is competent evidence of a nexus between the 
current hearing loss and his service/noise trauma therein. 

A hearing loss disability was not manifested in service.  
The Veteran's STRs are silent for such disability and, 
although audiometry was recommended on service separation 
examination, whispered voice test results showed normal 
hearing.  Furthermore, SNHL was not manifested in the first 
postservice year.  Consequently, service connection for the 
bilateral hearing loss disability on the basis that such 
disability became manifest in service and persisted, or on a 
presumptive basis (as a chronic disease under 38 U.S.C.A. 
§ 1112. 1137) is not warranted.

What remains for consideration is whether in the absence of 
manifestation in service, and continuity since, the 
Veteran's bilateral hearing loss disability may nonetheless 
be related to his remote service/noise trauma therein.  

The evidence that tends to support the Veteran's claim 
consists of the March 2007 letter from Dr. Saleapaga, who 
opined that the Veteran had "service-connected" hearling 
loss.  The opinion is by a medical professional competent to 
provide it and is probative evidence in the matter.  
However, the Board finds it to be of less than persuasive 
probative value in that, by itself, it is conclusory and 
does not include any explanation of rationale as to why the 
Veteran's hearing loss is service-connected.  See Stefl v. 
Nicholson, 21 Vet. App. 120, 123 (2007).  
As is noted above, because the July 2009 VA examiner 
indicated that an opinion regarding the etiology of the 
Veteran's hearing loss could not be given (the examination 
was inappropriate for rating purposes due to the poor 
reliability of audiometric testing), the Board (in its 
August 2010 remand) sought to assist the Veteran to 
establish a likely etiology of his current bilateral hearing 
loss by arranging for a VA examination for that purpose.  
However, he failed (without giving cause) to report for such 
examination on the scheduled date.  Regulation provides that 
when (as here) a veteran fails to report for an examination 
scheduled in connection with an original compensation claim, 
the claim will be decided based on the evidence of record.  
38 C.F.R. § 3.655.  As such evidence does not show a nexus 
between a current hearing loss and the Veteran's service/ 
exposure to noise trauma therein, the requirements for 
establishing service connection for the hearing loss are not 
met.

The Board has considered the Veteran's lay statements 
concerning the etiology of his bilateral hearing loss.  
While he may be competent to testify as to the symptoms he 
experiences, he is not competent to, by his own opinion, 
relate the loss of hearing acuity he has observed to his 
exposure to noise trauma in service.  He is a layperson, and 
lacks the training/expertise to opine competently on a 
medical question such as that presented in the instant case, 
i.e., whether hearing loss first documented many years after 
exposure to noise trauma may be related to such trauma 
rather than to intervening etiological factors.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against this claim.  
Therefore the benefit of the doubt doctrine does not apply.  
The claim must be denied.







ORDER

Service connection for a right ankle disorder is denied. 

Service connection for migraine headaches is denied.

Service connection for hypertension is denied. 

Service connection for bilateral hearing loss is denied. 


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


